Citation Nr: 0636000	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-31 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her friend, T.S.

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had honorable active service from August 1985 to 
July 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.

The veteran testified during a hearing at the RO chaired by 
the undersigned in May 2005.  A transcript of the hearing is 
associated with the veteran's claims folders.

As set forth below, the Board has confined its consideration 
to the veteran's claim for service connection for PTSD.  The 
February 2004 VA examination report includes a diagnosis of 
major depression.  If the veteran wishes to raise a new claim 
for service connection for an acquired psychiatric disorder, 
other than PTSD, she or her service representative should 
contact the RO regarding that matter.


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
at least one VA medical clinician has related the diagnosis 
to her claimed in-service sexual assault/rape.

3.  The veteran's claimed in-service stressor is not related 
to combat.

4.  The occurrence of the veteran's claimed in-service sexual 
assault/rape is not supported by credible corroborating 
evidence.

5.  The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d. 1328 (Fed. Cir. 
2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003, prior to 
the March 2004 rating decision, and in January 2005, fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  The claim was readjudicated in a May 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal is harmless because the Board has determined that the 
preponderance of the evidence is against the claim for 
service connection.  Hence, any questions regarding what 
rating or effective date would be assigned are moot.  See 
e.g., Dingess v. Hartman, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as VA treatment records, and 
there is no pertinent evidence which is not currently part of 
the claims file.  As well, the veteran testified during a 
hearing before the undersigned in May 2005.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

II. Factual Background

A review of the veteran's service medical records (SMRs) 
reveals they are unremarkable for any evidence in the way of 
relevant complaints, diagnoses, or treatment of a sexual 
assault or stress- related mental illness; nor do they 
contain any evidence of any psychiatric complaints or 
treatment.  

An emergency room record in August 1988 reveals that the 
veteran was seen for vaginal bleeding and pelvic pain.  She 
reported having a D&C (dilation and curettage) at a Korean 
medical facility.  According to the record, a hand written 
report noted the removal of a POC (product of conception).  
She had not yet taken any prescribed medication although it 
was noted that the Korean physician gave her prescriptions 
for medication.  On examination, the veteran was alert and 
oriented and appeared upset and uncomfortable.  She was 
advised to take the prescribed medication and scheduled for 
routine follow-up. Modified duty was recommended.  There was 
no evidence indicating any complaint of an assault, rape, or 
complications from this procedure in service.  An April 1990 
medical record reflects a complete spontaneous abortion.

Service records reveal that the veteran performed her duties 
in a satisfactory manner.  The veteran requested a hardship 
discharge in July 1990 as she was a sole parent.  Her 
separation from service was based on the grant of this 
hardship request. 

The veteran waived a separation examination.

Post service, VA medical center (VAMC) mental health clinic 
treatment records beginning in July 2002 reveal reports of 
confusion and depression.  The veteran was scheduled for a 
PTSD evaluation.  

At a September 2002 VAMC clinical mental health evaluation, 
the veteran reported a history of rape and abortion in 
service.  The rape and abortion in service were very 
stressful and she suffered great physical and emotional pain 
from the abortion.  She also reported other events indicating 
total chaos and confusion in her late teens to early 20s.  
This included childhood sexual assault by her father.  The 
diagnosis was PTSD with depressive features.   

A February 2003 VAMC clinical treatment report diagnosed at 
Axis I- PTSD, major depression 'years'; and, at Axis IV- 
extremely severe, raped in the army, antecedent sexual 
molestation.

According to an April 2003 VAMC clinical report, a history of 
sexual trauma as a child and in the military was noted.  The 
veteran reported being sexually abused by her father 
beginning at age 11.  After her 16 yr old sister ran away 
from home and returned, she told a therapist about the sexual 
abuse, and the siblings, including the veteran, were picked 
up by authorities.  The veteran agreed to file charges 
against her father.  Her mother was in denial about the 
events.  

The record further indicates that the veteran planned to 
escape her family problems by joining the army but became 
pregnant.  She married the father; had a baby girl; enlisted 
one year later; subsequently was divorced; gained custody of 
her daughter; was assigned to Korea; allegedly was raped the 
first day she arrived in country; became pregnant; had an 
abortion; reenlisted; was granted a hardship separation from 
service as a single parent; remarried after again becoming 
pregnant; was divorced; granted custody of her son who had 
multiple medical and psychological problems; and lost custody 
of her daughter.  

The Board notes that in an 18 page written statement from the 
veteran, dated in August 2003, she described losing custody 
of her daughter to her first husband after being accused of 
allowing her father and second husband to sexually molest the 
child.  She further indicated that she bled profusely after 
the D & C procedure at the Korean medical facility and was 
almost unconscious and incoherent when she went to the base 
hospital.

The veteran was afforded a VA psychiatric examination in 
February 2004.  According to the examination report, the 
examiner reviewed the veteran's medical records prior to 
examination.   The examiner noted that the veteran began 
treatment at the VAMC mental health clinic in 2002.  She 
reported memory problems, bad dreams, decreased 
concentration, obesity, feeling vulnerable, chaotic and 
confused some days, and a history of sexual abuse by her 
father.  She was upset over an elective abortion.  She could 
not recall any of her nightmares but awakened feeling scared 
and with a rapid heartbeat.  Her symptoms reportedly began 
about 10 to 15 years ago; she had just gotten out of the 
service that was a year after she allegedly was raped in June 
1988.

The examiner noted that the veteran had an older brother and 
3 younger sisters all who weighed over three hundred pounds 
and had heart problems.  One sister was schizophrenic.  While 
growing up, the veteran was beaten daily and forced to have 
sex with her father.  She was married twice, both times for 
one year.  The first marriage ended because she no longer 
wanted to be married.  She had a daughter from the first 
marriage who lived with her until she was 7 or 8 years old 
and then went to live with an old baby sitter.  The second 
marriage was in 1991 and she had one son of whom she 
currently had custody.  She worked but had no hobbies.  She 
did not go to church, movies, or restaurants, and did not 
attend community events, or any school activities.  

A physical examination revealed no impairment of thought 
process, or communication.  There were no delusions, or 
hallucinations.  She was neatly and cleanly dressed with good 
hygiene and grooming.  She appeared nervous through most of 
the interview.  There was no inappropriate behavior, or 
suicidal or homicidal ideations.  She claimed she could not 
remember what she did at work and forgets things on a daily 
basis.  Her speech was goal oriented and logical with good 
tone and rhythm.  Her comprehension, perception, and judgment 
were generally good.  Perception was normal; insight fair to 
good, and coordination good.  There was no sign or symptoms 
of psychosis, or organic brain syndrome.   

The examiner noted that the veteran stated that she was raped 
in Korea about 20-22 years ago while in the military.  She 
had memories of the rape and dreamed about it happening all 
over again. She had just arrived in Korea and went to call 
her daughter when someone hit her on the head and she blacked 
out.  She awoke with her clothes off, bruised and bleeding.  
It took her awhile to realize what happened.  She gathered up 
her stuff and ran to the showers.  She reported it to her 
sergeant sometime later, and subsequently discovered that she 
was pregnant. The sergeant convinced her to get an abortion.  
She felt guilty about it saying, "I killed somebody, I 
killed my chid."  "That's why God punished me, because my 
son is messed up, it's all my fault."  The VA examiner said 
that the veteran did not have persistent avoidance of stimuli 
(no restricted range of affect, no detachment, etc.); and, 
there was no increased arousal (no hypervigilance, no 
exaggerated startle response, no difficulty falling asleep.)  
All of the veteran's symptoms were explainable as major 
depression.  The examiner opined that the veteran did not 
have PTSD.  Instead she had major depression brought about by 
the guilt she felt from having the abortion.  The depression 
also affected her interaction with others at home so that she 
ignored her son and boyfriend most of the time.  The 
diagnosis was, Axis I- major depression; Axis II- personality 
disorder NOS; Axis V- GAF 38.

A September 2004 signed statement from T.S. is to the effect 
that she befriended the veteran in 1983.  In essence, the 
history of the veteran reported in this statement is the same 
as the veteran's prior statements to her VAMC clinicians and 
written statements.  

In an October 2004 VAMC mental health clinic progress report, 
the treating clinician summarized the veteran's history 
noting that her diagnosis included PTSD, and major depression 
'years.'  Her stressors were considered to be extremely 
severe: raped in the army, and antecedent sexual molestation.  
The clinician noted that her psychiatric diagnoses and 
symptoms were well documented in her army medical records.  
Her military medical records were consistent with panic 
disorder, depression with panic attacks and somatic anxiety.  
She was treated for these symptoms without menton of what 
caused them.  These symptoms were also included in the 
definition of PTSD, but diagnoses of depression and anxiety 
make the severity of PTSD worse.  

During her May 2005 Board hearing, the veteran's service 
representative, in essence, noted that although the veteran 
alleged that she was raped in June 1888, a review of the 
veteran's 201 file indicates that it may have occurred as 
early as March 1988.  She noted that the veteran required 
further treatment to "get some clarity of her memory."  The 
representative further referred to an October 2004 evaluation 
of the veteran by a psychiatrist at VAMC who diagnosed the 
veteran with PTSD.  The Board notes that this psychiatrist 
was her treating clinician, and the evaluation was the 
aforementioned October 2004 VAMC mental health clinic 
progress report.  T.S. testified, in essence, repeating her 
September 2004 statement.    

The veteran testified that she believed that she was knocked 
unconscious and was raped resulting in a pregnancy.  However 
the Board notes that she could not actually remember if she 
was in fact raped.  The service representative asked her if 
she had been dating or sleeping with anyone prior to the 
rape.  She testified that she had not been dating or sleeping 
with anyone.  She further testified that she could not have 
been pregnant before leaving for Korea.  The Board notes that 
in the typed statement dated August 2003, the veteran noted 
that prior to leaving for Korea she was engaged to another 
soldier.  Upon returning from Korea they broke up after she 
told him of the rape and abortion.  She apparently later 
discovered that he married someone during their engagement.    

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  38 C.F.R. § 
3.304(f)(3).

Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case, because there 
is no unresolved factual issue as to the occurrence of the 
scenario that constitutes the claimed personal assault 
"stressor" in service.  In fact, as will be discussed below, 
the available record is not referable to any complaint of or 
treatment for a sexual assault in service, and the veteran 
has not alluded to any additional information that would 
counter that lack of supportive evidence. 

The Board would note, at the outset, that the record reflects 
that some medical professionals have questioned whether the 
veteran has PTSD related to service.  In 2002 and 2003, and 
in 2004, VA clinicians diagnosed PTSD, noting her sexual 
assault in childhood and in the military, however, in 
February 2004, a VA psychiatrist concluded that the veteran 
did not have PTSD.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The record reflects that the veteran has described alleged 
stressors that caused her PTSD; specifically that she was 
raped and knocked unconscious shortly after arriving in 
Korea.  

Subsequent post service VA medical records reflect her 
history of childhood sexual trauma.

In this case, the veteran during her hearing, very clearly 
expressed that other than confiding in her sergeant, whose 
name she could not recall, and her friend T.S., about the 
sexual assault, there was no evidence that was not of record 
that would support her claim.  In regard to her claim of 
being sexually assaulted, the veteran testified at her 
hearing that she did not report it and she did not go for any 
treatment. 

VA medical records dated from 2002 reflect diagnoses of PTSD 
based on the veteran's report of the inservice sexual 
assault.  Accordingly, the Board finds that there is some 
evidence of a stressor incident or incidents in service, 
evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the stressor experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
For a claim to be denied on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9Vet. 
App. 518, 519 (1996).

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this claim.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  If the claimed stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence from any source that corroborates the 
veteran's testimony or statements.  YR v. West, 11 Vet. App. 
393, 397 (1998); Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  The provisions 
of Manual M21-1 dealing with PTSD are substantive rules that 
are the equivalent of VA regulations; VA is therefore 
required to follow these provisions.  Patton v. West, 12 Vet. 
App. at 277; YR, supra, 11 Vet. App. at 398-99; Cohen, 10 
Vet. App. at 139.  Moreover, the 2002 amendments to 38 C.F.R. 
§ 3.304(f), quoted above, have augmented the substantive law 
pertaining to such claims.

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.  In 
cases of claimed personal assault, VA recognizes that some 
evidence may require interpretation by a clinician to 
establish a relationship to the diagnosis, per Manual M21-1, 
Part III, paragraph 5.14c(9).  Accordingly, the general rule 
that post-service medical nexus evidence cannot be used to 
establish the occurrence of the stressor is not operative in 
such cases.  Patton, 12 Vet. App. at 280.  See Cohen, 10 Vet. 
App. at 145; Moreau v. Brown, 9 Vet. App. 389, 396 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir 1997) (table).

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
existence of an event alleged as a stressor that results in 
PTSD (though not the adequacy of the alleged event to cause 
PTSD) is an adjudicative, not a medical determination. See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

As the veteran does not allege that she engaged in combat, 
and as her reported stressors are not related to combat, her 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  This does not mean that she cannot establish 
that the alleged in-service events occurred; it only means 
that other "credible supporting evidence" from some source is 
necessary.  See Cohen.  Since there is a diagnosis of PTSD 
here, it must be determined whether there is credible 
supporting evidence of the veteran's alleged stressor, i.e., 
whether service records or other independent credible 
evidence corroborates the alleged stressor.  See Dizolgio, 
supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in-
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App.124 
(2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of a rape in service.  The veteran maintained that 
she was raped in or near a phone booth near processing 
barracks by an unknown assailant shortly after her arrival in 
Korea, although she has provided no specifics of the alleged 
event.  The record also contains 2002 through 2004 records 
from VA clinicians to the effect that the veteran reported 
being sexually assaulted in service.

The Board notes references in the veteran's clinical 
treatment records wherein her clinicians attempted to help 
her remember the alleged incident and helped her develop her 
stressor statement and claim.  The Board notes that the 
notations by the examiners are merely a report of the 
veteran's account of what took place during service.  They do 
not constitute corroborating evidence that the attack 
factually occurred as those examiners were not present during 
any attack during service.  See Jones v. West, 12 Vet. App. 
383 (1999).

Thus, in sum, the veteran contends that she was sexually 
assaulted during service. She contends that she was knocked 
unconscious and awoke bruised and with her clothes torn off.  
She later discovered she was pregnant and underwent an 
abortion on her sergeant's advice.  She said she was 
incoherent when she went to the base hospital for treatment.   
She testified at the May 2005 hearing that she had not been 
seeing anyone or sleeping with anyone prior to the alleged 
rape.  However in an 18 page document dated in August 2003, 
she detailed her engagement to be married prior to going to 
Korea; and the breaking of the engagement after returning 
home.  The testimony and the reports contradict each other 
and the veteran.  The statement was prepared by the veteran 
as part of her clinical treatment for her mental disorders in 
an attempt to have her remember the details of the alleged 
rape.  

A written statement from T.S., the veteran's friend, dated in 
September 2004, and oral testimony, was submitted to support 
the veteran's claim.  The details were first provided many 
years after the alleged assault and the veteran's separation 
from service.  In the introduction to her testimony, the 
veteran could not recall if the rape occurred in March or 
June 1988, but testified that she called T.S. about a week 
after the rape.  Due to the inconsistencies, the fact that 
the statements are not contemporaneous to service and are 
remote from the time of the alleged attack and the veteran's 
separation from service, the statements are not credible and 
therefore, not probative evidence.

Since the lay evidence is not credible and therefore not 
probative, there is no verification of the alleged stressor.

A review of the evidentiary record thus reveals that the 
medical diagnoses of PTSD are attributed to the veteran's own 
account of an in-service stressor undocumented in the 
available service records and unsupported in the record.  
While the VAMC treating clinician in October 2004 noted that 
the veteran's psychiatric diagnoses and symptoms were well-
documented in her army medical records; and, that her 
military medical records were consistent with panic disorder, 
depression with panic attacks and somatic anxiety, this is 
simply not supported by the claims file.  As detailed above, 
the veteran's service medical records are entirely silent as 
to any treatment for any psychiatric disorder.  

Contravening the above PTSD diagnoses, is the fact that the 
February 2004 VA psychiatric examiner, who reviewed the 
claims file, specifically noted the veteran's absence of 
persistent avoidance of stimuli, and absence of increased 
arousal, and concluded that the veteran's symptoms could be 
explained on the basis of major depression.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports reflect that the examiners have indicated that the 
veteran's current diagnosed psychiatric disorders, 
particularly PTSD, were due to sexual assault/rape.  Clearly, 
those treating psychiatric physicians and psychologists did 
not undertake review of the veteran's service records, but 
based their premises of in-service sexual assault solely upon 
the veteran's statements to them.  The filtering of the 
veteran's account of her military service through her 
physician does not transform her account into competent 
medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 409 
(1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

In fact, in February 2004, the VA psychiatric examiner 
concluded that the veteran did not have PTSD, although in 
October 2004, a VA clinician found she had PTSD and major 
depression

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified, vaguely reported 
stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that she was raped 
during active service.  Thus, although the foundation for the 
diagnosis of PTSD in this case was the veteran's account of 
having been raped, we must conclude that the claimed stressor 
has not been satisfactorily established as having occurred.  
The veteran may very well consider events that occurred in 
conjunction with her alleged sexual events in service to be 
stressful, but she has failed to provide even one factual 
detail of the alleged events on which to base her claim, 
other than a specific description of an alleged sexual 
assault during service.

Thus, while the veteran does have a diagnosis of PTSD based 
upon her purported in-service stressor, that stressor is not 
shown by satisfactory evidence to have occurred.  The Board 
appreciates the testimony offered at her Travel Board hearing 
before the undersigned.  With all due respect to the veteran, 
we find that her and her friend's oral and written statements 
in support of her claim are, thus, unsubstantiated and are of 
little evidentiary weight.  Having so concluded, the Board 
finds that the preponderance of the credible evidence is 
against the claim, and that neither a VA psychiatric 
examination nor further interpretation by a clinician of the 
in-service symptoms/behavior is necessary.  See M21-1, Part 
III, 5.14(c); Patton v. West, supra at 280.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Since the objective medical evidence preponderates against 
the veteran's claim, the benefit of the doubt
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra. Based upon the evidence of 
record, service connection PTSD must be denied.


ORDER


Service connection for PTSD is denied.  



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


